Opinion by
Wickham, J.,
In its main features, this case is undistinguishable from Commonwealth v. Murr, 7 Pa. Superior Ct. 391, except that the answers of the Avitnesses, who were asked, by the counsel for the Commonwealth, as to the reputation of the defendant’s house, *396were favorable to her. For this reason and also for the reasons set forth in the decision in Commonwealth v. Murr, supra, this day handed down, the specifications of error, all whereof are similar to those in the case just referred to, must be overruled.
The judgment is affirmed and it is directed that the record be remitted to the court below, in order that the sentence may be enforced.